DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore (US Patent 5,301,992) in view of Makowski et al. (US Patent Application Publication 2020/0262482).
	Re claim 1, Whitmore discloses a cargo loading system for a vehicle comprising, a compartment (14), a cargo storage device located within the compartment, where in the cargo storage device includes a stored position (as shown in figure 1) and a loading position (as shown in figure 4), a positioning mechanism (32) configured to control the movement of the cargo storage device from the stored position to the loading position, and wherein the loading position is higher than the stored position.  The positioning mechanism comprises an extending rod (32), wherein the rod is connected to the cargo storage device (at 61) and another end of the extending rod is connected to a static portion of the car (at 57).

	Re claim 4, the extending rod is driven by a linear actuator (3).
	Re claim 6, the positioning mechanism is configured to pivot the cargo storage device (as shown by figures 1 and 4, 28 pivots) during the movement of the cargo storage device from the stored position to the loading position.
	Re claim 7, the extending rod is not driven by an actuator (for this claim only, consider 50 as the extending rod).
	Re claim 8, the extending rod is configured to rotate with the cargo storage device (as shown by figures 1 and 4).
	Re claim 9, Whitmore discloses a vehicle comprising a compartment (14), a cargo storage device located within the compartment, where in the cargo storage device comprises a stored position (shown in figure 1) and a loading position (shown in figure 4), a positioning mechanism (32) configured to control the movement of the container from the stored position to the loading position, and wherein the loading position is higher than the stored position.
	Re claim 12, the extending rod is driven by a linear actuator (3).
	Re claim 14, the positioning mechanism is configured to pivot the cargo storage device during the movement of the cargo storage device from the stored position to the loading position (as shown by figures 1 and 4, 28 pivots).
	Re claim 15, the extending rod is passive (for this claim only, consider 50 as the extending rod).

	Whitmore does not disclose one end of the extending rod being directly connected to the cargo storage device, a hood located in the front of a passenger compartment of the vehicle, and the compartment being located under the hood.
	Gurdjian et al. teaches an extending rod having a connection mechanism at each end of the rod. As shown by figure 1, the connection points for the rod are at each end of the rod instead of having one of the connection points on the motor as shown by Whitmore.
	It would have been obvious to one of ordinary skill in art before the earliest effective filing date of the claimed invention to modify a cargo loading system, such as that disclosed by Whitmore, to have an extending rod having a connection mechanism at the end of the rod such that one end of the extending rod is directly connected to the cargo storage device, as taught by Gurdjian et al., since Whitmore suggests using any of a variety of similar raising and lowering devices (see column 2, lines 63-66) and Gurdjian et al. teaches a similar raising and lowering device.
	Makowski et al. al teaches a hood (14) located in the front of a passenger compartment of a vehicle and a compartment (12) being located under the hood.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to use a cargo loading system, such as that disclosed above with a hood located in the front of a passenger compartment of the vehicle and a compartment being located under the hood, as taught by Makowski et al, in order to assist a user in removing cargo from the compartment.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
April 27, 2021